DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 16-20 in the reply filed on 3/19/2021 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/19/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the inner layer formed from an aqueous emulsion of at least two polymers having an interpenetrating network and the two , does not reasonably provide enablement for any material that has the claimed properties.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-12 and 16-19 can be used as claimed and whether claims 1-12 and 16-19 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-12 and 16-19, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-12 and 16-19 read on any material such as PVB, polyesters, polyurethanes, polysiloxanes, non-aqueous emulsions of acrylates, etc. while the specification discloses the inner layer formed from an aqueous emulsion of at least two polymers having an interpenetrating network and the two polymers are an acrylate and an acrylic.
	(b) There is no direction or guidance presented for other inner layer materials such as PVB, polyesters, polyurethanes, polysiloxanes, non-aqueous emulsions of acrylates, etc.
 absence of working examples concerning other inner layer materials such as PVB, polyesters, polyurethanes, polysiloxanes, non-aqueous emulsions of acrylates, etc. that can meet the limitations.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-12 and 16-19.  Claim 20 is rejected as being ultimately dependent on claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa et al. (US 20170028687) in view of Moran et al. (US 20020061395).
DeRosa discloses laminated structures with enhanced damping properties.  Concerning claims 1 and 2, DeRosa discloses an interlayer comprising two outer layers of PVB and an inner or core layer that has a loss factor of at least 1.6, specifically about 2.07 at 20°C (Tables 1-6; FIG. 2; para. 0044-0088).  However, DeRosa is silent to the claimed first and second barrier layers.  With respect to claims 3-4 and 7, the inner layer has a thickness of 0.01 to 2 mm (or 10 to 2000 microns), wherein the shear storage modulus is less than 50 MPa and specifically from 0.42 to 19.6 MPa (para. 0059 and 0088; Tables 1-6).  The resulting ratio, for example with the 8 Pa/m to 4.2 x 1010 Pa/m, which includes the ranges as claimed.  Examiner notes that the shear storage values are calculated in within the frequencies from 1000 Hz to 10000 Hz (para. 0059).  Given that the thickness of inner layer includes and encompasses the claimed range, the volume fraction of the inner layer with respect to the interlayer would include and encompass the claimed range.
Regarding claims 11 and 13, the interlayer is disposed between two glass substrates, wherein the first glass substrate has a thickness from 0.3 to 4 mm and the second glass substrate has a thickness less than 1.6 mm (para. 0089-0092).    With respect to claim 16, the second and third layers of the interlayer can be PVB and the like (para. 0006 and 0044), wherein the total thickness of this interlayer structure is from 0.5 to 2.5 mm, wherein the second and third layer can have a thickness from 0.2 mm to 1.2 mm (if the second and third layers have equivalent thicknesses) (para. 0088).  However, DeRosa is silent to the claimed first and second barrier layers and materials thereof.
Moran discloses adding PET sheets between layers of PVB and functional layers such as sound attenuating layers.  The PET sheets have a thickness from 25 to 250 microns (para. 0028).  The addition of the PET sheets allows for increased stiffness and superior penetration resistance (para. 0009-0012).  As such, it would have been obvious to one of ordinary skill in the art to add PET sheets between each outer layer of PVB and the inner layer of DeRosa, in order to provide increased stiffness and superior penetration resistance.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa et al. (US 20170028687) in view of Moran et al. (US 20020061395) as applied to claim1 above, and further in view of Nagaishi et al. (JP 2009-062507).
The prior art discloses the above, including DeRosa disclosing an acrylate material forming the inner but is silent to this acrylate being an emulsion.
Nagaishi discloses an emulsion for a damping material, wherein the emulsion is of at least one polymer and is aqueous (para. 0006-0077).  The polymer is an acrylate-based material and the resulting layer has excellent damping properties over a wide temperature range, wherein the aqueous emulsion allows for improved workability (para. 0001-0005).  As such, it would have been obvious to one of ordinary skill in the art to use an aqueous emulsion as claimed, for the inner layer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeRosa et al. (US 20170028687) in view of Moran et al. (US 20020061395) as applied to claim 1 above, and further in view of Miyai (US 20090294212).
The prior art discloses the above but is silent to the additional feature or features as claimed.
Miyai discloses an interlayer that is shaped as a wedge and contains a shading band by inserting a resin mixed with a coloring agent at an edge (FIGS. 1-4; para. 0008-0074).  The shading band provides a colored area that is required in windshield or window applications and the wedge allows for the resulting glass laminate to be used as a heads up display in windshields (para. 0011-0017.
Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa et al. (US 20170028687) in view of Moran et al. (US 20020061395) as applied to claim 1 above, and further in view of Hildebrandt et al. (US 20110230621) with evidence from Lewarchik (Fundamentals of Emulsion Polymerization).
The prior art discloses the above, including DeRosa disclosing an acrylate material forming the inner but is silent to this acrylate being an emulsion.
Hildebrandt discloses a semi-interpenetrating network comprising an isobutene polymer and a crosslinked acrylate, wherein the damping properties can be controlled (abstract).  The semi-interpenetrating network is formed by an emulsion polymerization (para. 0055 and 0059), which as evidenced by Lewarchik is done under aqueous conditions and results in an aqueous emulsion.  The material of Hildebrandt provides transparency, control over the resulting damping properties, and gas and moisture barrier properties (para. 0008 and 0011-0015).  As such, for the above properties, one of ordinary skill in the art would have been motivated to use an emulsion polymerized interpenetrating network material.

Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa et al. (US 20170028687) in view of Moran et al. (US 20020061395) as applied to claim 1 above, and further in view of Surace et al. (US 20050050846) as admitted prior art.
The prior art discloses the above, including DeRosa disclosing an acrylate material forming the inner but is silent to this acrylate being an emulsion.
The Surace reference is disclosed in the instant application as admitted prior art, wherein Applicant states that this material is an emulsion and has the properties as claimed.  MPEP 2129(I).

Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa et al. (US 20170028687) in view of Moran et al. (US 20020061395) as applied to claim 1 above, and further in view of Wouters et al. (US 20050196608).
The prior art discloses the above, including DeRosa disclosing an acrylate material forming the inner but is silent to this acrylate being an emulsion.
Wouters discloses a sound damping adhesive that is formed from an acrylate polymer formed from an emulsion polymerization and is blended with an acrylic resin by an emulsification process (para. 0028 and 0043-0047).  Given that the materials are the same and prepared in the same way, the result would be an aqueous emulsion with two polymers and the result would be an interpenetrating network.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  The adhesive as claimed provides sound/vibration damping at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783